Case: 1:19-cv-06415 Document #: 6-16 Filed: 09/27/19 Page 1 of 2 PageID #:141




                     Exhibit O
   Case: 1:19-cv-06415 Document #: 6-16 Filed: 09/27/19 Page 2 of 2 PageID #:141


From:              Evangelis Theane
To:                Joanne Saint-Louis JD; "ack@kellerlenkner.com"; McKenna Madeleine; Travis Lenkner; Warren Postman; Maryott Michele L.; Cochrane Thomas;
                   Manthripragada Dhananjay S.
Cc:                AAA Heather Santo
Subject:           RE: Individuals v. Postmates, Inc - Case 01-19-0001-2994
Date:              Thursday, June 20, 2019 1:55:47 AM
Attachments:       image002.png


Dear Ms. Saint-Louis,

Thank you for your email. We appreciate that AAA is trying to work out a solution to the issue of mass arbitration demands being
labeled as “individual” demands in order to trigger filing fees and impose financial pressure on respondent companies like
Postmates. We are certainly interested in continuing to work towards an equitable solution. Unfortunately, paying $300 per
claimant (over $1.5 million in total), simply for a stay pending litigation, does not solve the problem of claimants filing de facto class
arbitration demands under cover of an “individual demands” label.

It is clear that the purpose of claimants’ counsel’s purported arbitration demands is to use AAA as a tool for settlement leverage
unrelated to the strength of the claims at issue. Claimants’ counsel’s assertion that it is capable of diligently prosecuting 5,000+
arbitrations simultaneously cannot withstand scrutiny. That is why, as you point out, claimants’ counsel has been almost
exclusively interested in securing invoices from AAA that assess millions of dollars in fees upon Postmates. 6/17/2019 Saint-Louis
Email (“Claimants’ counsel . . . does not agree that respondent should have a payment plan.”). And that is why claimants’ counsel
is now focused not on finding a way to move the parties into arbitration, but on ensuring that AAA “confirm[s] . . . that [it] will
decline to administer the cases.” 6/17/2019 Lenkner Email. If claimants’ counsel truly wished to have these claims heard in
arbitration, they would be standing with Postmates in trying to find a way to do so that is workable for all sides.

We remain open to a solution. But we cannot agree to the one AAA proposed this week, which would offer no protection against
the future assessment of $10+ million in immediately-payable fees irrespective of whether claimants intend to and actually do
pursue arbitrations diligently. Any solution will have to begin with (1) claimants’ filing of Postmates Fleet Agreement-compliant,
substantively individual arbitration demands; (2) a determination that California Civil Code § 1284.3 does not apply to claimants’
demands because these are not “consumer arbitration[s]”; and (3) a payment procedure through which arbitrations are paid for as
they are actually administered and conducted. Postmates reiterates its request to suspend any ongoing proceedings pending
litigation, and while such a system can be worked out.

Thank you very much for your attention to this matter.

Sincerely,
Theane


Theane Evangelis


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 Sou h Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7726 • Fax +1 213.229.6726
TEvangelis@gibsondunn.com • www.gibsondunn.com
